SPENCER, P. J., Concurring and Dissenting.
I dissent from the conclusion that the trial court erred in granting any part of the suppression motion. *1744Probable cause to arrest exists when there are sufficient facts to cause a reasonably prudent police officer “ ' “to believe and conscientiously entertain an honest and strong suspicion” ’ ” that a particular person is guilty of a crime. (People v. Superior Court (Wells) (1980) 27 Cal.3d 670, 674 [165 Cal.Rptr. 872, 612 P.2d 962].) Thus, probable cause is “ ‘supported by evidence which inclines the mind to believe, but leaves some room for doubt. . . . The test is not whether the evidence upon which the officer acts ... is sufficient to convict but only whether the person should stand trial. [Citation.]’ [Citation.]” (People v. Superior Court (Price) (1982) 137 Cal.App.3d 90, 96 [186 Cal.Rptr. 734].)
In this case, the prosecution relied upon the following factors to establish probable cause to arrest defendant: (1) Deputy Kim had arrested defendant for sales of narcotics approximately one month earlier; (2) defendant was observed in an area known for a high rate of narcotics trafficking handing a small object to another person; (3) the recipient of the object put it into a cigarette package; and (4) defendant appeared nervous after he and the two other individuals with him approached the patrol vehicle. Information that a suspect formerly was involved in similar illicit activity is entitled to some weight (People v. Martin (1973) 9 Cal.3d 687, 693 [108 Cal.Rptr. 809, 511 P.2d 1161]), as is the reputation of an area for a particular kind of criminal activity (People v. Nonnette (1990) 221 Cal.App.3d 659, 668 [271 Cal.Rptr. 329]). These factors alone, however, do not amount to probable cause.
Neither defendant nor his companion behaved in a covert or secretive fashion, and neither of them cached an object given or received in a peculiar receptacle. There is no evidence Deputy Kim had observed similar narcotics activities recently in the same immediate area, he did not see the exchange of an object for money or of money for an object and defendant did not appear to be under the influence of narcotics.
Neither defendant nor his companions attempted to flee or otherwise evinced a consciousness of guilt when they recognized Deputy Kim’s patrol vehicle. Defendant’s generalized nervousness is not the equivalent of a consciousness of guilt. Rather than attempting to avoid Deputy Kim, defendant and his companions walked in the direction of the patrol vehicle and allowed themselves to be detained. Deputy Kim recently had arrested defendant. That in itself would evoke nervousness in most individuals.
I cannot agree with the majority opinion that the lack of evidence that cigarette packs are common receptacles for drugs is immaterial, and the majority opinion cites no authority for that proposition. Nothing suggests *1745that the use of cigarette packs as receptacles for drugs is of such common knowledge, i.e., not reasonably subject to dispute, that the court could take judicial notice of it. (Evid. Code, § 452, subd. (g).) In People v. Torres (1990) 224 Cal.App.3d 763 [274 Cal.Rptr. 117], the prosecution presented evidence that it was common practice for drug dealers to secrete drugs in cigarette packages, and the evidence of common practice was limited to a particular park. (At p. 767.) Cigarette packs are most commonly a receptacle for cigarettes, and a small object handed to another and placed in a cigarette pack could just as easily be a cigarette or a book of matches, placed there for convenience, as any other object. The holding in People v. Knisely (1976) 64 Cal.App.3d 110, 117 [134 Cal.Rptr. 269], that in the absence of evidence a cigarette pack is commonly used as a receptacle for drugs, placing a small object in the pack is not a suspicious circumstance remains valid. (See also People v. Aldridge (1984) 35 Cal.3d 473, 480 [198 Cal.Rptr. 538, 674 P.2d 240]; People v. Huntsman (1984) 152 Cal.App.3d 1073, 1085 [200 Cal.Rptr. 89].)
In the end, in this case we are left with defendant, whom Deputy Kim recently had arrested for selling narcotics, being in an area known to have a high level of narcotics activity, handing an unrecognizable object to another individual, who then places the small object in a cigarette pack. Reduced to its essence, the majority holding would mean that any time someone with a past history of narcotics trafficking who is in an area known for a high level of narcotics activity hands someone else a small, unidentifiable object and seems a little nervous, there is probable cause to arrest both individuals. To me, this appears to be a tremendous incursion into the protections afforded by the Fourth and Fourteenth Amendments and thus goes too far. Accordingly, I would hold that the trial court did not err in suppressing the small, rock-like'object and $926 in currency which were seized from defendant.
I concur in the conclusion that the information should not have been dismissed. Defendant had no legitimate and reasonable expectation of privacy in the small object he gave to his companion or in the companion’s cigarette package and thus could not seek the suppression of these objects. (Rawlings v. Kentucky (1980) 448 U.S. 98, 104 [65 L.Ed.2d 633, 641, 100 S.Ct. 2556]; People v. Leonard (1987) 197 Cal.App.3d 235, 239 [242 Cal.Rptr. 757].) The trial court dismissed the information on the ground that the People had no unsuppressed evidence sufficient to hold defendant to answer. The People had Deputy Kim’s observations, the cigarette pack (which contained nothing other than the bag of cocaine), the cocaine and defendant’s statement identifying the substance as cocaine. While this may be insufficient evidence to hold defendant to answer for the possession of *1746cocaine base for sale (Health & Saf. Code, § 11351.5), it is sufficient to hold him to answer for furnishing cocaine (id., § 11352), and the information could be amended to charge only the latter offense.
Respondent’s petition for review by the Supreme Court was denied May 25, 1994.